Citation Nr: 1417545	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  05-37 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for testicular atrophy and erectile dysfunction, to include as secondary to service-connected disabilities.  

3.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

4.  Entitlement to a compensable evaluation for genital herpes and warts.

5.  Entitlement to an initial disability rating in excess of 10 percent for sciatica of the right lower extremity (RLE).

6.  Entitlement to an initial disability rating in excess of 10 percent for sciatica of the left lower extremity (LLE).

7.  Entitlement to service connection for a right foot disability.

8.  Entitlement to an initial disability rating in excess of 30 percent for mood disorder.


REPRESENTATION

Veteran represented by:	David L. Huffman, Esq.


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1978 with additional Reserves service from November 1978 to November 1995 including active duty for training (ACDUTRA) from January 1991 to August 1991, as well as National Guard service from January 2001 to March 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In May 2011, the Board remanded the claims of service connection for a left knee disability, testicular atrophy and erectile dysfunction, SMC, and a right foot disability, as well as higher ratings for service-connected sciatica of the RLE and LLE and mood disorder for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  The Board also denied on the merits entitlement to an initial compensable evaluation for genital herpes and warts, and the Veteran filed a subsequent claim for an increased rating for this service-connected disability.

The Veteran testified before a Decision Review Officer (DRO) at the local RO in Huntington, West Virginia in November 2006 and February 2010.  He also testified before the undersigned Veterans Law Judge at an August 2010 hearing in Huntington, West Virginia and at a December 2013 video conference hearing.  A copy of each transcript is of record.

During the December 2013 hearing, the Veterans Law Judge granted a request for the record to be held open for 30 days, so that additional evidence could be submitted.  As of this date, additional medical evidence was submitted with a waiver of initial RO review.  Such evidence comprised of January 2014 and February 2014 Disability Benefits Questionnaire (DBQ)s completed by private physicians for service-connected mood disorder and sciatica of the RLE and LLE.  

The issues of entitlement to a total disability rating based on individual unemployability (TDIU); service connection for posttraumatic stress disorder (PTSD); and an increased rating for lumbar spine disability were last denied on the merits in an October 2013 rating decision.  Within a year of that decision, additional pertinent evidence has been associated with the record, particularly the December 2013 Board hearing transcript and January 2014 and February 2014 private Disability Benefits Questionnaire (DBQ) examination reports; thus the October 2013 rating decision is not final for these issues.  These issues have not been readjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of service connection for a right foot disability and increase for a mood disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran experienced left knee pain during active duty, but did not sustain a left knee injury during Reserves service or experience chronic symptoms of arthritis of the left knee in service.

2.  A current left knee disability did not manifest to a compensable degree within one year of separation from service, symptoms of a left knee disability have not been continuous since separation from service, and is not causally or etiologically related to service.

3.  The Veteran did not sustain a genitourinary injury or disease during active duty, but complained of impotence, hypogonadism, and erectile dysfunction during inactive duty for training (INACDUTRA) Reserves service.

4.  Testicular atrophy and erectile dysfunction is not causally or etiologically related to service, nor proximately caused by or aggravated by service-connected disabilities.  

5.  The Veteran has not demonstrated loss of use of a creative organ.  

6.  For the entire increased rating period, the service-connected genital herpes and warts manifests on less than 5 percent of the entire body or less than 5 percent of exposed areas are affected and requires use of no more than topical therapy during the past 12-month period.

7.  The service-connected sciatica of the RLE and LLE manifest moderate incomplete paralysis of the sciatica nerves.  





CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013). 

2.  The criteria for service connection for testicular atrophy and erectile dysfunction, to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013). 

3.  The criteria for SMC for loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350 (2013).

4.  The criteria for a compensable evaluation for genital herpes and warts have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.14, 4.27, 4.118, Diagnostic Code (DC) 7809-7806 (2013).  

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent, and no higher, for sciatica of the RLE have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.6, 4.7, 4.10, 4.124a, DC 8520 (2013).  

6.  Resolving all reasonable doubt in the Veteran's favor, the criteria for an initial disability rating of 20 percent, and no higher, for sciatica of the LLE have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.6, 4.7, 4.10, 4.124a, DC 8520 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the lay and medical evidence as it pertains to the issues discussed below.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470. 

The Board has reviewed all of the evidence in the Veteran's file.  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims on appeal.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by February 2004, March 2006, August 2007, and January 2013 letters.

Regarding the duty to assist, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, private treatment records, and statements from the Veteran and his wife.  In January 2008, November 2008, April 2010, 2012, and 2013, he underwent VA examinations.  He was also provided an opportunity to set forth his contentions during hearings before a Veterans Law Judge in August 2010 and December 2013 and there was compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned asked questions to solicit whether any relevant evidence remained outstanding and advised the Veteran what evidence was missing that would substantiate his claims.  He was represented by a private attorney at both hearings.

The Veteran was not afforded a VA examination or medical opinion in connection with the claim of service connection for testicular atrophy and erectile dysfunction as secondary to service-connected mood disorder, but none is required.  As discussed below, the only evidence that the Veteran's claimed testicular atrophy and erectile dysfunction is related to his service-connected mood disorder is his own conclusory generalized lay statements made at the August 2010 Board hearing, which are unsupported by even speculative medical evidence.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Waters v. Shinseki, 601 F.3d 1274, 1277-79 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to May 2011 Board remand instructions, the RO obtained and associated with the record outstanding VA outpatient treatment records from June 2006 to January 2013.  The RO also arranged for an April 2013 VA DBQ examinations for knee and lower leg conditions and for male reproductive system conditions.  These examination reports and medical opinions reflect that the physicians considered the evidence of record and the reported history of the Veteran, conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the matter, and provided a rationale for the opinions offered.  Although the attorney argued the examinations were inadequate, the Board disagrees.  There is certainly conflicting medical evidence, which the Board will weigh in the below decision.

Hence, the Board concludes that the November 2012 and April 2013 VA DBQ examination reports and medical opinions are adequate and substantially complied with the May 2011 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions). 

There is no indication that additional records exist, and if they did, that they would provide a basis to grant in full the issues discussed below.  

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws & Regulations

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with active military service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

Service connection can be established through application of statutory presumptions, including for chronic diseases, such as arthritis, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A "veteran" is defined as a person "who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2013).  "Active duty" generally means "full-time duty in the Armed Forces, other than ACDUTRA."  38 U.S.C.A. § 101(21)(A).  Aside from active duty, the term "active military, naval, or air service" includes "any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24)(B); 38 C.F.R. § 3.6(a) (2013).

VA's General Counsel  has held that it was the intention of Congress when it defined active service in 38 U.S.C.A. § 101(24) to exclude INACDUTRA during which a member was disabled or died due to nontraumatic incurrence or aggravation of a disease process.  VAOPGCPREC 86-90 (July 18, 1990).  INACDUTRA includes duty (other than full-time duty) performed by a member of the National Guard of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d)(4).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis for a Left Knee Disability 

The Veteran contends that service connection is warranted for a left knee disability.

Post-service evidence, specifically the April 2013 VA DBQ examination for knee and lower leg conditions report, reflects a diagnosis of degenerative joint disease of the left knee.  Therefore, a current disability is shown.

Service treatment records include a December 1976 notation of pain in the left knee which appeared to include some swelling; the Veteran was noted to have had a history of broken knee cap and other dislocations.  The symptoms were noted to happen usually when dancing.  On September 1978 separation examination, the lower extremities were noted as normal.  Treatment records during Reserves service do not reflect complaints of, treatment for, or a diagnosis related to the left knee.  Thus, the evidence reflects the Veteran experienced left knee pain during active duty, but did not sustain a left knee injury during Reserves service or experience chronic symptoms of arthritis of the left knee in service.

Next, the Board finds that the current left knee disability did not manifest to a compensable degree within one year of separation from service, symptoms of a left knee disability have not been continuous since separation from service, nor is the current disability related to service.

The post-service evidence does not reflect left knee symptomatology for many years after separation from service.  Left knee pain was first noted in 2010.  A May 2010 magnetic resonance imaging (MRI) pursuant to pain and swelling of the left knee, status post fall 3 days earlier, indicated mild diffuse osteoarthritic changes at all three compartments, most prominent at the medial joint compartment and patellofemoral joint.  There was no significant joint effusion.  There were diffuse myxoid degenerative changes at the posterior horn of the medial meniscus but no definite meniscal tear was noted.  There was no evidence of bone edema to suggest fracture.  A June 2010 private treatment record noted that the MRI of the left knee showed arthritic changes, and the Veteran was advised to consult an orthopedist.  

Thus, the first recorded symptomatology related to the left knee came multiple years following separation from service.  As such, the evidence does not reflect continuity of symptomatology of the left knee nor manifestations within one year of separation from service.

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In an attached statement to the January 2004 Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran reported he had difficulty with the left knee popping out while in Fort Bragg, North Carolina and in Korea.  He remembers getting cortisone shots to the knee and has had pain ever since active service.  At the November 2006 DRO hearing, he testified that his left knee disability began in approximately fall of 2002 when he was in the National Guard, after he slipped and "hit [his] knee on a humpy berm" during a weekend duty of physical training.  At the February 2010 RO hearing, he testified that he was attacked while stationed in South Korea, and North Korean attackers hit him all over his body with batons, injuring his knees.  At the August 2010 Board hearing, the Veteran testified that the left knee aches from arthritis due to the way he walks, favoring the left knee due to his back disability and [undocumented] right knee injury.  Most recently, at the December 2013 Board hearing, he was asked if he has had some problems with the left leg including his left knee since service.  The Veteran affirmed by saying "yes."

In this case, the Board concludes that lay assertions of a nexus between active service and current complaints, as well as continuous symptoms since service, while competent, are not accurate in light of the medical evidence of record.

In the April 2013 VA DBQ medical opinion, the VA examiner stated that the Veteran's condition is less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, he explained:

The Veteran's left knee is arthritis due to the physical nature of his civilian vocation which for many years had to do with being a maintenance mechanic.  His arthritis pattern in his knee - being the patellafemoral compartment as the most involved, supporting that diagnosis.

There is probably an element of truth that jumping out of planes during service was not good for the health of the cartilage with likely repetitive load on the cartilage.  However, he has been functional since the military and retired only 3 years ago.  The Veteran himself has reported minimal pain in his left knee during the in-person physical exam[ination].  Therefore in my opinion, a remote history that may have contributed to the Veteran's left knee pathology is less likely to be the main culprit for his current condition today, the left knee disability is less as likely as not (50 percent or greater probability) that such was incurred in service.

The VA examiner provided a rationale that indicates a review of the Veteran's claims file and medical history, recorded pertinent examination findings, and provided a conclusion with supportive rationale.  Thus, the April 2013 VA DBQ medical opinion regarding a left knee disability is probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time regarding this disorder on appeal because this requires personal knowledge as it comes through the use of his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his left knee disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Based on the evidence of record, the Board finds that the weight of the lay and medical evidence is against a finding of a nexus between his current knee condition and service.  Such competent evidence has been provided by the medical personnel who have examined and treated the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for a left knee disability.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Analysis for Testicular Atrophy and Erectile Dysfunction

The Veteran contends that service connection is warranted for testicular atrophy and erectile dysfunction, to include as secondary to the service-connected disabilities of post-operative residuals of a left inguinal hernia and mood disorder.

Post-service evidence reflects the following genitourinary diagnoses of erectile dysfunction and hypogonadism.  The January 2008 VA genitourinary examination report reflects a diagnosis of erectile dysfunction.  The April 2013 VA DBQ examination for male reproductive system conditions documents diagnoses of erectile dysfunction and hypogonadism, both onset in 1998.  Therefore, a current disability is shown.

The Board acknowledges that in an October 2011 private medical opinion, Dr. R. B. reported that examination results revealed the Veteran has complete atrophy in both testicles.  "Although [the Veteran] didn't have any follow-up exam[ination]s after the initial hernia operation, [it is] more likely than not the hernia operation resulted in atrophy to [the Veteran's] testicles."  The Board finds this opinion is inadequate because is not supported by a rationale after noting the absence of follow-up examinations after the initial hernia operation.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

Moreover, in a 2003 Report of Medical Examination, the Veteran was noted to have right testicle atrophy; however, on April 2007 private examination by Dr. Powderly, the testes appeared normal, and in a May 2008 treatment summary letter, Dr. Powderly noted the Veteran's report of a history of complete atrophy of both testicles without any follow-up examination or treatment.  The January 2008 VA examiner also noted atrophic testicles are not evidence following clinical evaluation.  Therefore, the Board finds that the evidence of record does not demonstrate the Veteran has a current disability of testicular atrophy.

Service treatment records include notations of impotence, hypogonadism and erectile dysfunction since 1996, treated with several courses of testosterone injections.  Thus, the evidence reflects the Veteran did not sustain a genitourinary injury or disease during active duty, but complained of related symptoms during INACDUTRA.

Nevertheless, review of the evidentiary record does not demonstrate that the Veteran's current disability is related to service and/or a service-connected disability, particularly the post-operative residuals of a left inguinal hernia.  In fact, in the January 2008 VA medical opinion, the VA examiner stated:

[E]erectile dysfunction is less likely as not caused by or a result of left inguinal hernia repair in 1995 and 1999 and surgery in 2002 that revealed no hernia.  The Veteran has a low testosterone level, there is no evidence of testicular abnormality on exam[ination].  If the hernia surgery had affected the testicle, it would have only affected the left side the right should still function.  People with only one testicle are able to have erections so there is no basis that the hernia surgery affected the left testicle and caused erectile dysfunction.

In the April 2013 VA DBQ medical opinion, the VA examiner also opined the Veteran's claimed condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  It was explained that:

He claims to have had atrophy of testicles subsequent to left inguinal hernia repairs, with consequential hypogonadism (i.e. low testosterone levels) with subsequent organic erectile dysfunction since 1998.  He has had a documented low testosterone level in the VA system in 1998 and 2008, however his free testosterone level in 2008 was within normal range (5.72ng/dl with normal range 5-21).  By history he was tried on testosterone injections without any improvement in his erectile dysfunction.  I have ordered and updated testosterone level including free testosterone, total testosterone, and luteinizing hormone level today.  The total level return normal, therefore, it is unlikely that his erectile dysfunction is due to low testosterone levels.  

Therefore I concur with previous opinion from 2008 that a left inguinal hernia repair would only effect the left testicle, and that the majority of men are fully functional sexually with normal testosterone levels with one functioning testicle.  In addition, his free testosterone level is technically normal and he did not respond to testosterone supplementation, therefore more likely vascular in etiology than hormonal, and not aggravated by the surgical repair of the left inguinal hernia or any post-op[erative] residuals.

The VA examiners provided rationale that indicates a review of the Veteran's claims file and medical history, recorded pertinent examination findings, and conclusions with supportive rationale.  Thus, the January 2008 and April 2013 VA medical opinions regarding testicular atrophy and erectile dysfunction are probative.  See Nieves-Rodriguez, 22 Vet. App. at 295. 

During the course of the appeal, the Veteran has asserted that this disability is related to service and his service-connected disabilities of post-operative residuals of a left inguinal hernia and mood disorder.  On June 1997 VA treatment, the Veteran reported impotence "for the last 5 to 6 years," placing the onset in approximately 1991 or 1992.  At the January 2008 VA genitourinary examination, he reported that erectile dysfunction developed after his last hernia surgery in April 2002.

At the February 2010 DRO hearing, he testified that he believed the complete atrophy of a testicle was the result of his multiple hernia operations, which in turn led to a lowered testosterone level and erectile dysfunction.  He stated that he first noticed a problem with the left testicle shrinking and with erectile dysfunction after the second hernia operation [in August 1999].  

At the August 2010 Board hearing, the Veteran testified that, following the hernia surgeries, his testicle shrank, stating that there is "nothing there."  The Veteran and his spouse both testified that they first noticed the testicular atrophy following hernia surgery in approximately 2001.  The Veteran acknowledged that the testicles were found to be of normal size on VA examination, with which he disagreed, stating that he was not adequately physically examined.  He also testified that he had erectile dysfunction prior to the hernia operations, although it worsened since the surgeries, the medication he takes for depression contributes to the erectile dysfunction.  He testified that he was first diagnosed with erectile dysfunction in 1991.

Most recently, at the December 2013 Board hearing, he affirmed that he still has trouble with sexual functions and has been given extra testosterone for treatment.

The Board acknowledges the Veteran is competent to report symptoms that he experiences at any time regarding this disorder on appeal because this requires personal knowledge as it comes through the use of his senses.  See Layno, 6 Vet. App. at 470.  He is not, however, competent and with the appropriate medical training and expertise to offer an opinion on a medical matter, including the etiology of his current genitourinary disability.  See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Jandreau, 492 F.3d at 1372.

Based on the evidence of record the Board finds that the weight of the lay and medical evidence is against a finding of a nexus between his current claimed condition and service and/or the service-connected disabilities of post-operative residuals of a left inguinal hernia and mood disorder.  Such competent evidence has been provided by the medical personnel who have examined and treated the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

For these reasons and bases discussed above, the Board finds that the evidence is against the claim for service connection for testicular atrophy and erectile dysfunction on direct and secondary bases.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

SMC for Loss of Use of a Creative Organ

As noted above, the Veteran asserts that he is entitled to SMC for loss of use of a creative organ.  SMC is available if a veteran, as a result of a service-connected disability, has lost the use of a creative organ.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  The Board has determined that entitlement to service connection is not warranted for testicular atrophy and erectile dysfunction.  Although the Veteran has erectile dysfunction, absent the loss of use of a creative organ as a result of a service-connected disability, SMC must be denied.


Higher Ratings for Service-Connected Disabilities

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings, and concludes that the criteria for a compensable evaluation has at no time been met. Accordingly, staged ratings are inapplicable.  See id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14. 

Genital Herpes and Warts

In the February 2013 rating decision, the RO continued the Veteran's noncompensable (0 percent) evaluation for genital herpes and warts based on no more than topical therapy required during the past 12-month period.  This evaluation is effective for the entire increased rating period from September 2, 2011 to the present.  Genital warts do not have a specific diagnostic code, and the RO has rated the condition as analogous to dermatitis under Diagnostic Code 7806. 

DC 7806 provides evaluations for dermatitis or eczema at 
* 0 percent disabling with less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period;
* 10 percent disabling with at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period;
* 30 percent disabling with 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; 
* 60 percent disabling with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  Id.

For the reasons that follow, the Board finds that the service-connected genital herpes and warts manifests on less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and requires use of no more than topical therapy during the past 12-month period.  

On VA examination for skin diseases in January 2013, his diagnosis of genital herpes was affirmed.  It was noted he has a history of episodic outbreaks since the initial onset during service.  Reportedly, the last outbreak of genital herpes was six months ago, and he has a breakdown of a painful lesion one to two times yearly, for which his private physician treats with a topical cream that resolves the lesion in three to four days.  The VA examiner noted the Veteran's treatment with a topical antiviral cream for less than six weeks in the past six months, per the Veteran's reported history.  Physical examination findings revealed no lesions, rash, or scarring over the penis.

Most recently, on VA DBQ examination for skin diseases in August 2013, his diagnosis of genital herpes and warts was affirmed.  The Veteran reported there has been no change and has not had a flare-up of skin lesions for about two years.  When lesions do occur, he uses a "suave" (cream), given to him by a private physician, for about a week for the lesions to go away.  The VA examiner noted this disability has not been treated with oral or topical medications nor any treatments or procedures other than systemic or topical medications in the past 12 months.  Physical examination findings revealed no skin lesions, rashes, or scarring on foreskin or penis.

The Board acknowledges a July 2011 private opinion by Dr. F. C. Powderly.  This physician noted review of the Veteran's claims file and medical history and examination of the Veteran.  It was opined that based on such factors, the Veteran's "degree of disabilities for genital herpes and genital warts listed above warrants an increase in the disability percentage rate."  The Board finds this medical opinion lacks probative value because is not supported by adequate rationale.  See Miller, 11 Vet. App. at 348.  Moreover, the physician simply described symptoms that "may" be attributable with each of the Veteran's genital herpes or warts outbreak, and did not list or note the existence of such symptoms in this Veteran's case.

Private and VA outpatient treatment records during the increased rating period are silent as to any complaints or treatment for this service-connected disability.  The Veteran was also silent at the December 2013 Board hearing regarding the nature and extent of this disability.

After fully considering the lay and medical evidence discussed above, the Board finds that for the entire increased rating period on appeal, the service-connected genital warts have not been manifested by 5 percent or more of the entire body or exposed areas affected nor requires intermittent systemic therapy or other immunosuppressive drugs.  As such, the evidence is against a compensable disability rating for the service-connected herpes and genital warts for any period.  See 38 C.F.R. §§ 4.3, 4.7, 4.124a.  The VA examinations provide highly probative evidence against this claim.

Sciatica of the RLE and LLE

The Veteran is in receipt of 10 percent ratings for service-connected sciatica of the RLE and LLE for the entire initial rating period, under the provisions of 38 C.F.R. § 4.124a, DC 8520. 

DC 8520 provides that complete paralysis of the sciatic nerve warrants an 80 percent rating.  Incomplete paralysis is assigned ratings of 10 to 60 percent, depending on the severity of the claimant's symptoms.  A 60 percent rating is assigned for severe paralysis with marked muscular muscle atrophy.  A 40 percent rating is appropriate for moderately severe paralysis.  Moderate paralysis warrants a 20 percent rating, and a 10 percent rating is assigned for mild paralysis.  Id.  

The rating schedule does not define the terms "mild," "moderate," "severe," or "marked," as used in these DCs to describe the degree of deformity of the lower extremities.  Instead, adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The Board notes that the term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a.  

After a review of all the evidence in this Veteran's case, the Board finds that the Veteran's service-connected sciatica of the RLE and LLE are manifested by no more than moderate incomplete paralysis of the sciatic nerves.   

During the course of the appeal, the Veteran reported constant pain in the lower extremities, as noted at the February 2009 VA spine examination and February 2010 DRO hearing.  He also reported, at the April 2010 VA spine examination, experiencing numbness and tingling into the bilateral lower extremities and feet with feet dropping.  Upon clinical evaluation, he denied any sensorium to light touch; however, demonstrated movement of the toes to distracted stimulus.

At the April 2010 VA examination for peripheral nerves, a summary of his symptoms included weakness, numbness, paresthesias, pain, and impaired coordination.  The Veteran reported his feet have begun to drop causing him to fall recently.  Upon clinical evaluation, there were no findings of muscle atrophy, abnormal muscle tone or bulk, or other abnormal movements.

At the August 2013 VA DBQ examination for back conditions, he reiterated complaints of pain, tingling, and numbness in both feet.  Clinical findings did not reveal muscle atrophy, and results for sensation to light touch testing were bilaterally normal in the upper anterior thigh, thigh/knee, and lower leg/ankle, but absent in the foot/toes.  Symptoms of radiculopathy revealed for the right lower extremity were mild constant pain and paresthesias and/or dysesthesias and moderate numbness; and for the left lower extremity were mild intermittent pain and moderate numbness.  The examiner concluded the sciatic nerve roots were involved in the lower extremities to a mild severity level.

During the December 2013 Board hearing, the Veteran affirmed that he has tingling pain or radiating pain everyday in both legs, which he relieves with rest.  He also testified that he cannot feel the bottom of his feet, and the pain in his legs makes it hard to sleep.

In January 2014 private DBQ examinations for back conditions and peripheral nerves, clinical findings revealed muscle atrophy in the calves and lower legs.  There were decreased results for sensation to light touch testing in the bilateral lower leg/ankle and foot/toes.  Moreover, there was moderate constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness in the bilateral lower extremities.  The physician explained the Veteran has "bilateral supination deformities of the foot secondary to muscle atrophy and wears full time orthotics for this with ankle foot orthoses."  The Veteran also exhibited trophic changes attributable to peripheral neuropathy of hair loss on the lower legs.  

In light of the Veteran's subjective complaints of constant pain, numbness, tingling, foot dropping, weakness, and impaired coordination, and the objective evidence of decreased sensation, paresthesias, muscle atrophy, and trophic changes, the Board finds that the evidence is in relative equipoise regarding whether the criteria for 20 percent ratings for sciatica of the RLE and LLE under DC 8520 are met.  In this respect, the evidence shows that these disabilities are more than mild in severity; not only is there decreased sensation, pain, and numbness, but the disabilities are also shown to cause muscle atrophy and tropic changes of hair loss as noted by the January 2014 private DBQ examination reports.  38 C.F.R. § 4.124a, DC 8520.  Moreover, in contrast to the Veteran's subjective reports of foot dropping at the April 2010 VA examinations, the objective clinical findings of record do not demonstrate that these disabilities more closely manifest marked muscular atrophy or complete paralysis.  Therefore, an initial disability rating in excess of 20 percent is not warranted.

As a result, the evidence reflects that these disabilities manifest in no worse than moderate incomplete paralysis of the sciatic nerves.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that his symptoms more nearly approximate the criteria for the 20 percent rating, and no higher, for sciatica of the RLE and LLE under DC 8520.  38 C.F.R. § 4.124a.

Additional Considerations

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath, 1 Vet. App. at 594 for the service-connected disabilities discussed above.  However, after careful review of the available diagnostic codes, and consideration of the lay and medical evidence of record, the Board finds there are no other diagnostic codes that provide a basis to assign higher ratings for these claims on appeal.

An extra-schedular rating may be provided in exceptional cases.  38 C.F.R. § 3.321; Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by the service-connected genital herpes and warts.  The provisions of 38 C.F.R. § 4.118, DC 7809-7806 contemplate a number of potential symptoms of a skin disease, including scarring, coverage of the skin condition, and type of medication required for treatment.  A compensable evaluation is provided under the schedular rating criteria for 5 percent or more of the entire body or exposed areas affected and required use of intermittent systemic therapy or other immunosuppressive drugs.  As discussed above, the evidence of record demonstrates that symptoms include breakouts and painful lesions and this service-connected disability has not been manifested by such a percentage or requires the use of systemic treatment for which a compensable evaluation is warranted.  

The schedular rating criteria also adequately contemplate and describe the symptoms and functional impairment caused by the service-connected sciatica of the RLE and LLE.  Specifically, as discussed above, symptoms and impairment are contemplated by higher ratings in the schedular rating criteria, depending on the severity of the incomplete or complete paralysis of the affected nerve.  

There is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  As a result, referral for extra-schedular consideration is not required.


ORDER

Service connection for a left knee disability is denied.

Service connection for testicular atrophy and erectile dysfunction, to include as secondary to service-connected disabilities, is denied.  

SMC for loss of use of a creative organ is denied.

A compensable evaluation for genital warts is denied.

An initial disability rating of 20 percent, and no higher, for sciatica of the RLE is granted, subject to the regulations governing the award of monetary benefits.

An initial disability rating of 20 percent, and no higher, for sciatica of the LLE is granted, subject to the regulations governing the award of monetary benefits. 






	(CONTINUED ON NEXT PAGE)


REMAND

In a May 2009 private treatment record, the Veteran was diagnosed with tendonitis of the right foot due to biomechanical instability.

On VA examination in November 2012, the examiner acknowledged the Veteran walks on the outer border of his foot and noted findings of callous formation.  Diagnostic testing results dated September 2011 showed preserved alignment, bone mineralization with no fracture, dislocation, or joint effusion, a small enthesophyte at the insertion of the Achilles tendon, and tiny plantar calcaneal spur.  There were no documented findings of tissue swelling, significant degenerative change, or protuberance at the lateral or medial aspect of the feet; however, the examiner marked that such results revealed degenerative or traumatic arthritis in the right foot.  The Veteran was diagnosed with tenosynovitis right foot.  In the November 2012 VA DBQ medical opinion, the examiner concluded right foot tenosynovitis is secondary to the Veteran's biomechanical instability, which is likely caused by the Veteran's lumbar spine condition, and the diagnosis is more likely secondary to the Veteran's posturing/adduction of the right foot.

Subsequently, another VA physician provided an April 2013 VA DBQ medical opinion after review of the claims file and concluded there is no abnormality or diagnosis for the right foot.

As a result, the Board finds that the medical evidence, discussed above, is inconsistent, specifically with regard to the presence of a current right foot disability.  Moreover, to the extent that the current right foot disability is related to the documented in-service right foot sprain and/or plantar fascia strain or the service-connected lumbar spine disability are medical questions that cannot be answered by the Board.  As a result, the Board finds that an additional VA examination and medical opinion are necessary.  

With regard to the issue of an initial disability rating in excess of 30 percent for mood disorder, the Veteran underwent a November 2012 VA examination for mental disorders pursuant to the May 2011 Board remand instructions.  The claim was remanded based on the fact that other medical professionals had diagnosed PTSD and the record was not clear as to what impairment was due to the service-connected mood disorder.  It is not entirely clear whether the 2012 examiner reviewed the relevant medical evidence, since the VA examiner simply marked "no" for the Veteran having more than one mental disorder diagnosed and noted no other mental health disorder had been diagnosed.  That is patently incorrect, and, furthermore, since that examiner, another report has been submitted reflecting diagnosis of PTSD.  

In light of the currently pending claim of service connection for PTSD because pertinent evidence has been associated within one year of the October 2013 rating decision, and the fact that the VA examiner really did not address the pertinent question, the Board is unable to decide on the merits whether the Veteran's psychiatric disability (titled as mood disorder) warrants a higher evaluation than 30 percent.  The RO must readjudicated the claim of service connection for PTSD referred above and request an addendum medical opinion by the examiner who completed the November 2012 VA examination report.  That examiner should presume the Veteran has a current diagnosis of PTSD for purposes of providing the opinions, and distinguish the symptomatology between the service-connected mood disorder and nonservice-connected PTSD and to assign separate GAF scores for each disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for the appropriate VA examination, conducted by a podiatrist, to determine the nature and etiology of a current right foot disability.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review has been accomplished.  

The examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the currently diagnosed right foot disability, to include tendonitis with biomechanical instability and/or any findings of arthritis, (a) is in any way related to the Veteran's military service, to include the documented right foot sprain and/or plantar fascia strain, (b) caused by the service-connected lumbar spine disability, and (c) aggravated by the service-connected lumbar spine disability.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  "Aggravation" connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.

A complete rationale must be provided for any opinion offered and should not be based solely on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

2.  Furnish the Veteran's entire claims file to the physician who conducted the November 2012 VA examination for mental disorders (or a suitable substitute if that physician is unavailable).  

If an additional clinical examination is necessary to render the required response, then that opportunity should be made available to the Veteran.

The Veteran's record, including a copy of this remand, must be made available to the physician for review, and the physician should indicate that the record was reviewed in connection with the examination.  Based on review of the record and the Veteran's diagnosed psychiatric disabilities, which include mood disorder NOS and PTSD for purposes of this remand, the examiner should complete the following requests:

a)  Separate out and attribute the Veteran's symptoms to each diagnosed disability as much as possible, and 

b)  Assign a separate GAF score for each diagnosed psychiatric disability.  

A rationale should be given for any opinion offered.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.  

3.  Thereafter, the issues of service connection for a right foot disability and mood disorder should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.


The Veteran and representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


